DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/18/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US 2003/0011552 A1) in view of Watsuda (US 2019/0327809 A1).

Claim 2, Ishii (Fig.1-8) discloses a pixel unit (13; Fig. 1 and 2; Paragraph [0056]) comprising: 
a pixel circuit (13; Fig. 1 and 2), comprising: 
a substrate (101; Fig. 5; wherein discloses “an element substrate”); 
10a data latch (130a-130c; Fig. 2; Paragraph [0062]; wherein discloses memory cells to store data based on selection signal) coupled to a data line (12; Fig. 2) for 
a pulse width modulation (PWM) generator (138; Fig. 2; Paragraph [0014]; wherein discloses a pulse width modulation circuit) coupled to the data latch (130a-130c; Fig. 2), the scan line (11; Fig. 2; wherein coupled to scan line via the memory cells) and a counter (23; Fig. 1) and configured to generate a pulse width modulation (PWM) signal (PW; Fig. 2 and 6) according to the pixel datum (Q1-Q3; Fig. 2 and 6), the scan 15signal (Y; Fig. 2) and a counter code (P0-P2; Fig. 2 and 6) generated by the counter (23; Fig. 1); and 
a display medium module (135-137; Fig. 2 and 5) disposed on the substrate (101; Fig. 5) of the pixel circuit (13; Fig. 2; Paragraph [0017]), driven (Fig. 6) based on the PWM signal (PW; Fig. 2 and 6), and comprising a first electrode (135; Fig. 2 and 5), a second electrode (136; Fig. 2 and 5) and a display medium (137; Fig. 2 and 5); 
wherein the first electrode (135; Fig. 2 and 5) and the second electrode (136; Fig. 2 and 5) are separated from each other (Paragraph [0075]), 20and the display medium (137; Fig. 2 and 5; Paragraph [0064]; wherein liquid crystal layer is sandwiched between electrodes 135 and 136) is disposed between the first electrode (135; Fig. 2 and 5) and the second electrode (136; Fig. 2 and 5); and 
wherein the PWM signal (PW; Fig. 2 and 6; Paragraph [0066-0067]; wherein figure shows is output to electrode 135 via a switching circuit similar to Applicant’s driving circuit 108) is outputted to the first electrode (135; Fig. 2).  
Ishii does not expressly disclose a pixel circuit, comprising: 

a pulse width modulation (PWM) generator coupled to the data latch, the scan line and a counter and configured to generate a pulse width modulation (PWM) signal according to the pixel datum, the scan 15signal and a counter code generated by the counter. 
Watsuda (Fig. 1-22) discloses a pixel circuit (100; Fig. 1; Paragraph [0032]; wherein discloses a pixel circuit 100) comprising: 
a data latch (110; Fig. 1; Paragraph [0033]) coupled to a data line (SD; Fig. 1) for receiving a pixel datum (DC; Fig. 1) and a scan line (SS: Fig. 1) for receiving a scan signal (Paragraph [0033]); and 
a pulse width modulation (PWM) generator (130; Fig. 1) coupled to the data latch (110; Fig. 1), the scan line (SS; Fig. 1) and a counter (EN; Fig. 1) and configured to generate a pulse width modulation (PWM) signal (SPWM; Fig. 1) according to the pixel datum (DC; Fig. 1), the scan signal (SS; Fig. 1) and a counter code generated by the counter (EN; Fig. 1; EN_0 through EN_5; Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ishii’s pixel unit by applying latch unit, as taught by Watsuda, so to use a pixel unit with a latch unit for providing driving circuits using the PWM dimming method are provided herein so that the issues of the analog dimming method can be eliminated (Paragraph [0119]).

Claims 3 and 7, Ishii (Fig.1-8) discloses wherein the display medium (137; Fig. 2 and 5) comprises 25at least one of self-luminous medium material (Paragraph [0114]; wherein discloses organic electroluminescence device), non-self-luminous medium material (Paragraph [0114]; wherein discloses liquid crystal), light-filtering material, electric conductive material, insulating material, light absorbing material, light reflecting material, photorefractive material, light deflecting material, light polarizing material and light diffusing material.  

Claim 4, Ishii (Fig.1-8) discloses wherein the pixel 3Appl. No. 17/316,658circuit (13; Fig. 1 and 3) further comprises a driving circuit (139; wherein circuit is arranged similar to Applicant’s Figure 3A) coupled to the PWM generator (138; Fig. 2) and configured to generate a pixel signal (Paragraph [0065]) according to the PWM signal (PW; Fig. 2 and 6).  

Claim 5, Ishii (Fig.1-8) discloses wherein the driving circuit (139; Fig. 2) is an inverter (133, 134a, and 134b; Fig. 2; wherein figure shows driving circuit similar to Applicant’s figure 3A).  
Watsuda (Fig. 1-22) discloses wherein the driving circuit (140; Fig. 1; 600; Fig. 6; wherein figure 6 shows similar driving circuit as shown in Applicant’s Fig. 3B) is a CMOS (complementary metal oxide semiconductor) circuit (Fig. 19; Paragraph [0110]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ishii’s pixel unit by applying latch unit, as taught by Watsuda, so to use a pixel unit with a latch unit for providing driving 

Claim 6, Ishii (Fig.1-8) discloses wherein the pixel signal (12; Fig. 2) is outputted to the first electrode (135; Fig. 2) through the driving circuit (139; Fig. 2). 

Claim 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US 2003/0011552 A1) in view of Watsuda (US 2019/0327809 A1) as applied to claim 2 above, and further in view of Ito (US 2004/0036968 A1).

Claim 8, Ishii in view of Watsuda discloses a plurality of pixel units each being of claim 2.
Ishii in view of Watsuda does not expressly disclose a display device comprising: 
25a plurality of data lines; 
a source driver coupled to the plurality of data lines and configured to output pixel data to the plurality of data lines; 
a plurality of scan lines; 
a scan driver coupled to the plurality of scan lines and configured to output scan 30signals to the plurality of scan lines; 4Appl. No. 17/316,658 Reply to Office action of September 29, 2021 
a plurality of counters configured to generate a plurality of counter codes; and 
a plurality of pixel units each being the pixel unit.  
Ito (Fig. 1, 2, and 14) discloses a display device (Fig. 1) comprising: 
a plurality of data lines (114; Fig. 1); 

a plurality of scan lines (G1-Gm; Fig. 1); 
a scan driver (130; Fig. 1) coupled to the plurality of scan lines (G1-Gm; Fig. 1) and configured to output scan signals (Paragraph [0095]) to the plurality of scan lines (G1-Gm; Fig. 1); 
a plurality of counters (P1-P0; Fig. 1) configured to generate a plurality of counter codes (Fig. 4); and 
a plurality of pixel units (110; Fig. 1) each being the pixel unit (Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ishii in view of Watsuda’s pixel circuit by applying a display medium module, as taught by Ito, so to use a pixel circuit with display medium module for performing much more gradational display changeable in accordance with an operational mode, in the driving of a subfield (Paragraph [0014]).

Claim 9, Ito (Fig. 1, 2, 13, and 14) discloses further comprising a power driver (V1, V2, and Vc; Fig. 13) coupled to driving circuits (133, 134a, and 134b; Fig. 13) of the plurality of pixel circuits (110; Fig. 1), and configured to supply a high voltage (V1; Fig. 13; Paragraph [0138]), a common voltage (Vc; Fig. 13; Paragraph [0139]) and a low voltage (V2; Fig. 13; Paragraph [0139]) to the driving circuits (133, 134a, and 134b; Fig. 13) of the plurality of pixel circuits (110; Fig. 1); 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watsuda’s pixel circuit by applying a display medium module, as taught by Ito, so to use a pixel circuit with display medium module for performing much more gradational display changeable in accordance with an operational mode, in the driving of a subfield (Paragraph [0014]).

Claim 11, Ito (Fig. 1, 2, 13, and 14) discloses wherein the PWM generator (Fig. 2) comprises: 
a data comparator (138; Fig. 2) comprising: 
a first input node (138; Fig. 2) coupled to the data latch (Q; Fig. 2); 
a second input node (138; Fig. 2) coupled to the counter (P0-P2; Fig. 2); and 
an output node (PW; Fig. 2); and 
a latch (131; Fig. 2) comprising: 
a set node (G; Fig. 2) coupled to the scan line (112; Fig. 2); 
a reset node (D; Fig. 2; wherein D is coupled to the output of the decoder through the decoder and memory elements) coupled to the output node (PW; Fig. 2) of the data comparator (138; Fig. 2); and 
an output node (PW; Fig. 2) coupled to an input node of the driving circuit (133, 134a, and 134b; Fig. 2); 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watsuda’s pixel circuit by applying a display medium module, as taught by Ito, so to use a pixel circuit with display medium module for performing much more gradational display changeable in accordance with an operational mode, in the driving of a subfield (Paragraph [0014]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US 2003/0011552 A1) in view of Watsuda (US 2019/0327809 A1) and Ito (US 2004/0036968 A1) as applied to claim 8 above, and further in view of Tai et al (US 2017/0116906 A1).

Claim 10, Ishii in view of Watsuda and Ito discloses the display device of claim 8. 
Ishii in view of Watsuda and Ito does not expressly disclose wherein the source driver comprises: 
Page 25 of 30a plurality of shift registers configured to shift a clock signal; 
a plurality of input registers coupled to the shift registers, and configured to receive image data according to the clock signal; and 

Tai (Fig. 1) discloses wherein the source driver (2; Fig. 1) comprises: 
Page 25 of 30a plurality of shift registers (41; Fig. 1; wherein each data line driver contains a shift register module) configured to shift a clock signal (Fig. 1; wherein figure shows signal from timing controller is transferred cross the shift register modules); 
a plurality of input registers (42; Fig. 1) coupled to the shift registers (41; Fig. 1), and configured to receive image data  (Video data; Fig. 1) according to the clock signal (Fig. 1; wherein figure shows signals from timing controller is transferred cross the shift register modules); and 
a plurality of data latches (43; Fig. 1) coupled to the input registers (42; Fig. 2), and configured to latch the image data (Fig. 1; wherein figure shows receiving data from latch module 42) received from the input registers (42; Fig. 1) according to a load signal (Enabling; Fig. 1; wherein figure shows latch module 43 receiving enabling signal from timing controller).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ishii in view of Watsuda and Ito’s source driver by applying elements within the source driver, as taught by Tai, so to use a source driver with elements within the source driver for providing digital circuits to replace some conventional analog circuits used in conventional data line driving circuits, so the data line driving circuit thus provided may be directly formed on a non-conducting substrate of a display panel using thin film transistors, thereby reducing cost (Paragraph [0012]).

Claims 12-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2004/0036968 A1) in view of Ishii et al (US 2003/0011552 A1) and Watsuda (US 2019/0327809 A1).

Claim 12, Ito (Fig. 1, 2, 13, and 14) discloses a display device (Fig. 1; Paragraph [0092]) comprising: 
a plurality of data lines (114; Fig. 1); 
a source driver (140; Fig. 1) coupled to the plurality of data lines (114; Fig. 1) and configured to output pixel data (D1-Dn; Fig. 1; Paragraph [0099]) to the plurality of data lines (114; Fig. 1); 
a plurality of scan lines (112; Fig. 1); 
a scan driver (130; Fig. 1) coupled to the plurality of scan lines (112; Fig. 1) and configured to output scan signals (G1-Gm; Fig. 1; Paragraph [0095]) to the plurality of scan lines (112; Fig. 1); and 
a plurality of pixel units (110; Fig. 1).
Ito does not expressly disclose each pixel unit comprising: 
a pixel circuit comprising: 
a substrate; 
a data latch coupled to a corresponding data line for receiving a pixel datum and a corresponding scan line for receiving a scan signal; and 

a display medium module disposed on the substrate of the pixel circuit, driven based on the PWM signal, and comprising a first electrode, a 25second electrode and a display medium.  
Ishii (Fig.1-8) discloses each pixel unit (13; Fig. 1 and 2; Paragraph [0056]) comprising: 
a pixel circuit (13; Fig. 1 and 2), comprising: 
a substrate (101; Fig. 5; wherein discloses “an element substrate”); 
10a data latch (130a-130c; Fig. 2; Paragraph [0062]; wherein discloses memory cells to store data based on selection signal) coupled to a data line (12; Fig. 2) for receiving a pixel datum (D and /D; Fig. 2) and a scan line (11; Fig. 2) for receiving a scan signal (Y; Fig. 2); and 
a pulse width modulation (PWM) generator (138; Fig. 2; Paragraph [0014]; wherein discloses a pulse width modulation circuit) coupled to the data latch (130a-130c; Fig. 2), the scan line (11; Fig. 2; wherein coupled to scan line via the memory cells) and a counter (23; Fig. 1) and configured to generate a pulse width modulation (PWM) signal (PW; Fig. 2 and 6) according to the pixel datum (Q1-Q3; Fig. 2 and 6), the scan 15signal (Y; Fig. 2) and a counter code (P0-P2; Fig. 2 and 6) generated by the counter (23; Fig. 1); and 
a display medium module (135-137; Fig. 2 and 5) disposed on the substrate (101; Fig. 5) of the pixel circuit (13; Fig. 2; Paragraph [0017]), driven (Fig. 6) based on 
wherein the first electrode (135; Fig. 2 and 5) and the second electrode (136; Fig. 2 and 5) are separated from each other (Paragraph [0075]), 20and the display medium (137; Fig. 2 and 5; Paragraph [0064]; wherein liquid crystal layer is sandwiched between electrodes 135 and 136) is disposed between the first electrode (135; Fig. 2 and 5) and the second electrode (136; Fig. 2 and 5); and 
wherein the PWM signal (PW; Fig. 2 and 6; Paragraph [0066-0067]; wherein figure shows is output to electrode 135 via a switching circuit similar to Applicant’s driving circuit 108) is outputted to the first electrode (135; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito’s display device by applying a pixel circuit on substrate, as taught by Ishii, so to use a display device with a pixel circuit on substrate for provide a comparator circuit, a pulse-width modulation circuit, an electrooptic device and an electronic apparatus capable of decreasing the number of the transistors used to realize low power consumption, high definition and multi-gradation of an electrooptic device (Paragraph [0010]).
Ito in view of Ishii does not expressly disclose a pixel circuit, comprising: 
10a data latch coupled to a data line for receiving a pixel datum and a scan line for receiving a scan signal; and 
a pulse width modulation (PWM) generator coupled to the data latch, the scan line and a counter and configured to generate a pulse width modulation (PWM) signal 
Watsuda (Fig. 1-22) discloses a pixel circuit (100; Fig. 1; Paragraph [0032]; wherein discloses a pixel circuit 100) comprising: 
a data latch (110; Fig. 1; Paragraph [0033]) coupled to a data line (SD; Fig. 1) for receiving a pixel datum (DC; Fig. 1) and a scan line (SS: Fig. 1) for receiving a scan signal (Paragraph [0033]); and 
a pulse width modulation (PWM) generator (130; Fig. 1) coupled to the data latch (110; Fig. 1), the scan line (SS; Fig. 1) and a counter (EN; Fig. 1) and configured to generate a pulse width modulation (PWM) signal (SPWM; Fig. 1) according to the pixel datum (DC; Fig. 1), the scan signal (SS; Fig. 1) and a counter code generated by the counter (EN; Fig. 1; EN_0 through EN_5; Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito in view of Ishii’s pixel unit by applying latch unit, as taught by Watsuda, so to use a pixel unit with a latch unit for providing driving circuits using the PWM dimming method are provided herein so that the issues of the analog dimming method can be eliminated (Paragraph [0119]).

Claim 13, Ishii (Fig.1-8) discloses wherein the pixel 3Appl. No. 17/316,658circuit (13; Fig. 1 and 3) further comprises a driving circuit (139; wherein circuit is arranged similar to Applicant’s Figure 3A) coupled to the PWM generator (138; Fig. 2) and configured to generate a pixel signal (Paragraph [0065]) according to the PWM signal (PW; Fig. 2 and 6).  


Claim 14, Ishii (Fig.1-8) discloses wherein the driving circuit (139; Fig. 2) is an inverter (133, 134a, and 134b; Fig. 2; wherein figure shows driving circuit similar to Applicant’s figure 3A).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito’s display device by applying a pixel circuit on substrate, as taught by Ishii, so to use a display device with a pixel circuit on substrate for provide a comparator circuit, a pulse-width modulation circuit, an electrooptic device and an electronic apparatus capable of decreasing the number of the transistors used to realize low power consumption, high definition and multi-gradation of an electrooptic device (Paragraph [0010]).
Watsuda (Fig. 1-22) discloses wherein the driving circuit (140; Fig. 1; 600; Fig. 6; wherein figure 6 shows similar driving circuit as shown in Applicant’s Fig. 3B) is a CMOS (complementary metal oxide semiconductor) circuit (Fig. 19; Paragraph [0110]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito in view of Ishii’s pixel unit by 

Claim 15, Ishii (Fig.1-8) discloses wherein the first electrode (135; Fig. 2 and 5) and the second electrode (136; Fig. 2 and 5) are separated from each other (Paragraph [0075]), 20the display medium (137; Fig. 2 and 5; Paragraph [0064]; wherein liquid crystal layer is sandwiched between electrodes 135 and 136) is disposed between the first electrode (135; Fig. 2 and 5) and the second electrode (136; Fig. 2 and 5), and the pixel signal (12; Fig. 2) is outputted to the first electrode (135; Fig. 2) through the driving circuit (139; Fig. 2). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito in view of Ishii’s pixel unit by applying latch unit, as taught by Watsuda, so to use a pixel unit with a latch unit for providing driving circuits using the PWM dimming method are provided herein so that the issues of the analog dimming method can be eliminated (Paragraph [0119]).

Claims 16 and 21, Ishii (Fig.1-8) discloses wherein the display medium (137; Fig. 2 and 5) comprises 25at least one of self-luminous medium material (Paragraph [0114]; wherein discloses organic electroluminescence device), non-self-luminous medium material (Paragraph [0114]; wherein discloses liquid crystal), light-filtering material, electric conductive material, insulating material, light absorbing material, light 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito in view of Ishii’s pixel unit by applying latch unit, as taught by Watsuda, so to use a pixel unit with a latch unit for providing driving circuits using the PWM dimming method are provided herein so that the issues of the analog dimming method can be eliminated (Paragraph [0119]).

Claim 17, Ito (Fig. 1, 2, 13, and 14) discloses further comprising a power driver (V1, V2, and Vc; Fig. 13) coupled to driving circuits (133, 134a, and 134b; Fig. 13) of the plurality of pixel circuits (110; Fig. 1), and configured to supply a high voltage (V1; Fig. 13; Paragraph [0138]), a common voltage (Vc; Fig. 13; Paragraph [0139]) and a low voltage (V2; Fig. 13; Paragraph [0139]) to the driving circuits (133, 134a, and 134b; Fig. 13) of the plurality of pixel circuits (110; Fig. 1); 
wherein the common voltage (Vc; Fig. 13; Paragraph [0139]) is an average of the high voltage (V1; Fig. 13; Paragraph [0138]) and the low voltage (V2; Fig. 13; Paragraph [0139]).

Claim 20, Ishii (Fig.1-8) discloses wherein the first electrode (135; Fig. 2 and 5) and the second electrode (136; Fig. 2 and 5) are separated from each other (Paragraph [0075]), 20the display medium (137; Fig. 2 and 5; Paragraph [0064]; wherein liquid crystal layer is sandwiched between electrodes 135 and 136) is disposed between the first electrode (135; Fig. 2 and 5) and the second electrode (136; Fig. 2 and 5), and the pixel 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito in view of Ishii’s pixel unit by applying latch unit, as taught by Watsuda, so to use a pixel unit with a latch unit for providing driving circuits using the PWM dimming method are provided herein so that the issues of the analog dimming method can be eliminated (Paragraph [0119]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2004/0036968 A1) in view of Ishii et al (US 2003/0011552 A1) and Watsuda (US 2019/0327809 A1) as applied to claim 12 above, and further in view of Tai et al (US 2017/0116906 A1).

Claim 18, Ito in view of Ishii and Watsuda discloses the display device of claim 12. 
Ito in view of Ishii and Watsuda does not expressly disclose wherein the source driver comprises: 
Page 25 of 30a plurality of shift registers configured to shift a clock signal; 
a plurality of input registers coupled to the shift registers, and configured to receive image data according to the clock signal; 
a plurality of data latches coupled to the input registers, and configured to latch the image data received from the input registers according to a load signal.  
Tai (Fig. 1 and 2) discloses wherein the source driver (2; Fig. 1) comprises: 

a plurality of input registers (42; Fig. 1) coupled to the shift registers (41; Fig. 1), and configured to receive image data  (Video data; Fig. 1) according to the clock signal (Fig. 1; wherein figure shows signals from timing controller is transferred cross the shift register modules); 
a plurality of data latches (43; Fig. 1) coupled to the input registers (42; Fig. 2), and configured to latch the image data (Fig. 1; wherein figure shows receiving data from latch module 42) received from the input registers (42; Fig. 1) according to a load signal (Enabling; Fig. 1; wherein figure shows latch module 43 receiving enabling signal from timing controller).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito in view of Ishii and Watsuda’s source driver by applying elements within the source driver, as taught by Tai, so to use a source driver with elements within the source driver for providing digital circuits to replace some conventional analog circuits used in conventional data line driving circuits, so the data line driving circuit thus provided may be directly formed on a non-conducting substrate of a display panel using thin film transistors, thereby reducing cost (Paragraph [0012]).

Claim 19, Tai (Fig. 1, 2, and 6) discloses wherein the source driver (2; Fig. 1) further comprises: 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ito in view of Ishii and Watsuda’s source driver by applying elements within the source driver, as taught by Tai, so to use a source driver with elements within the source driver for providing digital circuits to replace some conventional analog circuits used in conventional data line driving circuits, so the data line driving circuit thus provided may be directly formed on a non-conducting substrate of a display panel using thin film transistors, thereby reducing cost (Paragraph [0012]).

Response to Arguments
Applicant's arguments with respect to claims 2-21 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Ishii et al (US 2003/0011552 A1), Watsuda (US 2019/0327809 A1), Ito (US 2004/0036968 A1), and Tai et al (US 2017/0116906 A1) have been used for new ground rejection.
Claims 2 and 12 are rejected in view of newly discovered reference(s) to Ishii et al (US 2003/0011552 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/20/2022